People ex rel. Mulry v Franchi (2020 NY Slip Op 03671)





People ex rel. Mulry v Franchi


2020 NY Slip Op 03671


Decided on July 1, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
LEONARD B. AUSTIN
ANGELA G. IANNACCI
PAUL WOOTEN, JJ.


2020-04694

[*1]The People of the State of New York, ex rel. Laurette Mulry, on behalf of Julio M. Palaez, petitioner,
vMichael Franchi, etc., respondent.


Laurette D. Mulry, named herein as Laurette Mulry, Riverhead, NY (Agnes Neldner-Ratuszny of counsel), petitioner pro se.
Timothy D. Sini, District Attorney, Riverhead, NY (Melissa Grier and Alfred Croce of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Julio M. Palaez on his own recognizance upon Suffolk County Docket Nos. CR-010965-20SU, CR-010966-20SU, CR-010967-20SU, and CR-053889-18SU.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The petitioner has not demonstrated that the detention of Julio M. Palaez pursuant to a felony complaint is illegal (see CPLR 7002[a], 7010[a]; People ex rel. DeLia v Munsey, 26 NY3d 124, 127-128). Under the circumstances of this case, upon Palaez's application to be released pursuant to CPL 180.80, the People demonstrated good cause for the delay in conducting a preliminary hearing until July 7, 2020 (see CPL 180.80[3]; Executive Order [Cuomo] No. 202.28; People ex rel. Ciocco v Dzurenda, ___ AD3d ___, 2020 NY Slip Op 03370 [2d Dept]).
To the extent that the petitioner contends that Palaez is entitled to release pursuant to CPL 190.80, this contention is without merit, as he made no application to the superior court to be released pursuant to that statute.
SCHEINKMAN, P.J., AUSTIN, IANNACCI and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court